DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, presently claims 1, 7-10, 13, 15, 22, 25, 78, and 90 in the reply filed on 1/11/2022 is acknowledged.  The traversal appears to be on the ground(s) that there would be no serious search burden to examine Groups I and II together. This is not found persuasive of error because the treatment methods of Group II are necessarily limited to in vivo methods of treating subjects and so this subject matter has acquired a separate status both because different classification as set forth in the last Office Action and because the in vivo methods of treating subjects and thus recognized as divergent subject matter, and would raise separate issues of available prior art, enablement and description with respect to therapeutically effective amounts to treat generic subjects as set forth in claim 26. Therefore, burden is not just limited to considerations over prior art, but also resides in the examination of independent claim sets for eligibility, clarity, enablement, description, and double patenting issues. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 26, 33, 38, 41, 45, 64, 75, 91, 97-100, 102, 103, 105, 112, 115, 116, 123, 128, 131, 135, 154, and 165 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable 
Applicant’s species election without traverse of the combination of a prostaglandin pathway agonist and a glucocorticoid. In view of the prior art search, the species election requirement is withdrawn for invention election of Group I.
Applicant’s remarks regarding potential rejoinder on page 3 of the reply are acknowledged. See pages 10-11 of the last Office Action regarding potential rejoinder.
Claims 1, 7-10, 13, 15, 22, 25, 78, and 90 are under considerations on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 78, and 90 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 7 and 78 recite “increase in IDO-1 expression in the modulated cells is about 3-fold to about 80-fold compared to cells not incubated with the one or more exogenous agents”, which blurs the metes and bounds of the claim as change in fold expression appears to presume a basal level of IDO-1 expression to calculate a ratio between two levels of relative IDO-1 expression and so it is then unclear if how changes from zero (e.g. non measurable) 
In so much that claim 90 incorporates the limitations of claim 78 and does not resolve the point of confusion, claim 90 must be rejected with claim 78 as indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7, and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blumenthal et al. (PLoS One (2012), 7(5), e37314, 11 pages; Reference U).
Blumenthal teaches a method of increasing IDO-1 mRNA expression in human broncho-alveolar lavage (BAL) cells, the method comprising isolating the cells from healthy individual donors and then infecting the cells in vitro with an effective amount M. tuberculosis strain 1254 such that IDO-1 expression is increased about 46 fold (p2, subheadings “Bacterial Cultures”, “Macrophage Cultures”, and “Gene Expression Analyses”; p3, 1st paragraph under “Results” and Fig. 1A), anticipating the embodiment of BAL cells for the cells of claim 1, 7, and 25, M. tuberculosis strain 1254 as the exogenous agent for claims 1, 7, and 25and the fold increase for claim 7.

Claims 1, 7-10, 13, 15, 25, 78, and 90 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Braun et al. (Blood (2005), 106(7), 2375-2381; Reference V).
Braun teaches a method of increasing IDO-1 mRNA expression in dendritic cells, the method comprising contacting dendritic cells in vitro with an effective dosage of a aqueous composition comprising TNFα and PGE2 or comprising TNFα, PGE2, and IFNγ wherein the IDO-1 mRNA expression increases by an average of 3.3 or 5.1 fold, respectively (Fig. 2 and Table 1, with “iDC” being the control/untreated conditions and noting that the IDO mRNA is reported as an expression ratio; Materials and Methods on p2376, subheadings “Human Subject Materials,” “Reagents”, and “Quantitative analysis of IDO mRNA expression”), anticipating the embodiment of dendritic cells for claims 1 and 25, anticipating the embodiment of TNFα for the polypeptide of claim 8, the embodiment of PGE2 as a small molecule and prostaglandin pathway agonist for claims 8, 9, 13, and 15, the embodiment of IFNγ as a polypeptide for claims 8 and 10, and anticipating the fold increase of claims 7, the embodiment of dendritic cells as a cell of hematopoietic origin and the fold increase for claim 78, and the embodiment of a kit comprising the cells of claim 78 and TNFα, PGE2, and/or IFNγ as the second active agent for claim 90.

Claims 1, 8, 10, 22, and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Curti et al. (Leukemia (2007), 21, 353-355 plus appended Supplementary Materials; Reference W).
Other species were found during the prior art search, and are addressed below.
Curti teaches a method of increasing IDO-1 mRNA expression in CD34+ hematopoietic stem cells, the method comprising obtaining CD34+ hematopoietic stem cells from bone marrow or peripheral blood at routinely greater that 90% purity (see “Cells” the appended Supplementary Materials), and incubating the cells in IFNγ such as to increase the IDO-1 mRNA expression in the cells (Fig. 1c and legend, paragraph spanning both columns at p354), anticipating the embodiment of CD34+ hematopoietic stem cells for claim 1, 22, and 25, the embodiment of IFNγ for claims 8, 10, 22, and 25.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 

Claims 1, 7, 8, 10, 22, 25, 78, and 90 are rejected under 35 U.S.C. 102(a) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Curti et al. (Leukemia (2007), 21, 353-355 plus appended supplementary materials; Reference W).
The teachings of Curti are relied upon as set forth above in rejecting claims 1, 8, 10, 22, and 25 under 35 U.S.C. § 102(a)(1). Curti as cited above anticipates or reads on the embodiment of CD34+ hematopoietic stem cells for claim 78, and the kit comprising CD34+ hematopoietic stem cells and IFNγ as a single composition for claim 90.
Regarding the fold IDO-1 increase of claims 7, 78, and 90, in certain circumstances, claims may be rejected under 35 U.S.C. § 102 and § 103 as alternative grounds such as when the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention; see In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980). In these situations, if the examiner finds factual grounds for concluding that the prior-art teaching is substantially identical to the claimed invention, the examiner has adequate basis for shifting the burden of proof to applicant to show a material difference. See M.P.E.P. § 2112, part V. In this case, Curti teaches a substantially identical CD34+ hematopoietic stem cell population having robustly increased IDO-1 expression when the cells are treated with IFNγ. The burden is shifted to Applicant to show that Curti’s cells are not 
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the invention was filed.

Conclusion
No claims are allowed. No claims are free of the art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN C BARRON whose telephone number is (571)270-5111. The examiner can normally be reached 7:00am-4:30pm EDT/EST (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 571-272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

 
/Sean C. Barron/Primary Examiner, Art Unit 1653